UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A Amendment No. 1 ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended July 3, 2010 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-07283 REGAL BELOIT CORPORATION (Exact name of registrant as specified in its charter) Wisconsin 39-0875718 (State of other jurisdiction of incorporation) (IRS Employer Identification No.) 200 State Street, Beloit, Wisconsin53511 (Address of principal executive office) (608) 364-8800 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES ýNO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES ýNO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a “smaller reporting company.”See the definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated FilerýAccelerated Filer¨Non-accelerated filer ¨Smaller Reporting Company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨NO ý 38,564,320 Shares, Common Stock, $.01 Par Value (as of July 30, 2010) 1 Explanatory Note The sole purpose of this amendment on Form 10-Q/A to Regal Beloit Corporation’s Quarterly Report on Form 10-Q for the quarterly period ended July 3, 2010, filed with the Securities and Exchange Commission on August 6, 2010 (the “Form 10-Q”), is to furnish the interactive data file formatted in XBRL (Extensible Business Reporting Language) as Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. No changes have been made to the Form 10-Q other than those described above. This Form 10-Q/A speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date of the Form 10-Q, and does not modify or update in any way disclosures made in the Form 10-Q. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. REGAL BELOIT CORPORATION (Registrant) /s/ Peter J. Rowley Peter J. Rowley Vice President, Controller (Chief Accounting Officer) Date: September 3, 2010 3 INDEX TO EXHIBITS Exhibit Number Exhibit Description 12 Computation of Ratio of Earnings to Fixed Charges.* Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.* Certification of Chief Accounting Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.* Certifications of the Chief Executive Officerand Chief Accounting Officer Pursuant to 18 U.S.C. Sections 1350.* The following materials from Regal Beloit Corporation's Quarterly Report on Form 10-Q for the quarter ended July 3, 2010, formatted in XBRL (Extensible Business Reporting Language): (i) the Condensed Consolidated Statement of Earnings, (ii) the Condensed Consolidated Balance Sheets, (iii) the Condensed Consolidated Statements of Equity, (iv) the Condensed Consolidated Statements of Cash Flows, and (v) the Notes to Condensed Consoliated Financial Statements, furnished herewith. * Previously filed with Regal Beloit Coporation's Quarterly Report on Form 10-Q for the quarterly period ended July 3, 2010. 4
